Citation Nr: 1025978	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  10-01 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a chronic 
gastrointestinal disorder to include ulcerative colitis claimed 
as the result of herbicide exposure.  

2.  Entitlement to service connection for a chronic skin disorder 
to include psoriasis claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to September 
1975.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, denied service connection for both ulcerative colitis and 
psoriasis claimed as the result of herbicide exposure.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

In April 2010, the Veteran submitted claims of entitlement 
to service connection for colon cancer and a heart 
disorder claimed as the result of Agent Orange exposure.  
The issues have not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over them.  
They are referred to the RO for appropriate action.  


REMAND

In his January 2010 Appeal to the Board (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge sitting at the 
RO. The requested hearing has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested 
hearing before a Veterans Law Judge sitting 
at the RO.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

